DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 6/29/2022.  Claims 10-24 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Gregory Schwartz on 7/6/2022.

4.	The application has been amended as follows:
Cancel claims 1-9.
Claim 10, line 22, change “test;” to -- test. --.
Claim 10,  delete the last two lines.
Claim 20, line 3, change “methacrylate,” to -- methacrylate), --.
Claim 21, lines 10-11, change “(tetrakis(2-chlorethyl)dichloroisopentyldiphosphate” to -- tetrakis(2-chloroethyl)dichloroisopentyl diphosphate --.

Allowable Subject Matter

5.	Claims 10-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Iyer et al. (US 2017/0037263) and Khan et al. (US 2005/0261407).
	Iyer et al. disclose a two-part aqueous coating composition, comprising: a first coating component comprising a first acrylic polymer, said first coating component having a viscosity of from 50 to 40,000 cP measured using a Brookfield RV viscometer with spindle #3 at 2 rpm at 20°C.; and a second coating component comprising a flocculant; wherein the first coating component and a second coating component that can be co-applied (simultaneously or sequentially) to a surface (such as a roof) forming a rapid set coating by drying (abstract, claims 1, 10, [0008], [0077], [0089]-[0094], Table 1). 
	Khan et al. disclose a coating composition comprising a polymeric binder such as acrylic polymer, a polymeric carrier such as water, a pigment such as aluminum trihydrate or zinc borate, a coalescing agent (reads on a flocculant), a dispersant and others, wherein the coating can be applied to a roofing product (having a low-sloped roof or a steep-sloped roof) and be dried on the surface; the coating has a viscosity of 1000-1800 cPs (claims 1-4, 12-15, 18, Table 1).  
	Thus, Iyer et al. and Khan et al. do not teach or fairly suggest the claimed method of forming an underlayment on at least one steep slope roof substrate, the method comprising: obtaining a base formulation comprising: at least one flame retardant; at least one acrylic polymer; and water; wherein the base formulation has a viscosity of 10,000 cP or less measured according to ASTM D2196 using a RV3 viscometer spindle at 50 rpm and 23 C; obtaining an activator formulation; mixing the base formulation with the activator formulation, so as to result in a liquid applied roofing formulation; applying the liquid applied roofing formulation to the at least one steep slope roof substrate; and solidifying the liquid applied roofing formulation, so as to form the underlayment on the at least one steep slope roof substrate, wherein, when the liquid applied roofing formulation is tested as a solidified single coating layer at a thickness of 30 mil on the at least one steep slope roof substrate for fire resistance and nail sealability, the liquid applied roofing formulation: a) passes the Class A UL790 fire resistance test; and 4b) passes the ASTM D1970 nail sealability test.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762